Per Curiam.
The plaintiffs were riding in the defendant’s car at his invitation on the road from Woodbridge to Perth Amboy. The car came into collision with an automobile being driven by Mrs. Horning, and each of the plaintiffs was injured as the result of the collision. They borught their respective .suits against Bender and Mrs. Horning. The jury found .that Bender was solely responsible for the collision; that the plaintiffs were each of them entitled to recover from him, and .assessed the damages in each case at $100. Each of the plaintiffs thereupon applied for and obtained a rule to show pause why these several verdicts should not be set aside, because of the inadequacy thereof.
Our examination of the proofs sent up- with-the rule satisfies us of the soundness of the plaintiffs’ contention, and the several rules to show cause will be made absolute for this reason. We are not presently interested in the question of liability^ as that is not raised on these rules.-